Benham, Judge,
concurring specially.
Being unable to agree with the treatment of this appeal by the majority, but agreeing that appellant’s conviction should be affirmed, I must file a special concurrence.
The majority opinion correctly states that appellant’s brief was due on March 20, 1989, but none was filed, and that on March 27, 1989, appellant’s attorney requested an extension of time to file a brief, stating that he had unexpectedly been on trial for several weeks. The majority opinion is also technically correct that an extension was granted, but it fails to mention that at approximately 12:00 p.m. on March 31, 1989, this court first notified appellant’s attorney’s office in Dalton, Georgia, over 100 miles away, that he had been granted an extension until 4:30 p.m. that same day. The message was communicated to counsel in court at 2:00 p.m. An extension of time of 2-Vz hours to prepare and file an appellate brief and enumeration of errors is no extension at all. Therefore, I must respectfully disagree with the majority opinion which states that “[a]ppellant was granted one extension after his brief and enumeration of errors were seven days overdue. He will not be granted another.” Because appellant did file a brief on the next business day, April 3, 1989, it is my considered opinion that this court should give full and complete consideration to appellant’s brief and his sole enumeration of error, which challenges the sufficiency of the evidence to support a conviction for burglary.
The record shows that appellant and another were arrested while in possession of items stolen from the house which was the site of the burglary. Testimony of the persons authorized to care for the house established the dates of the burglaries, and testimony of members of the household in which appellant was staying established appellant’s involvement in the burglaries. The evidence was sufficient to authorize a rational trier of fact to find appellant guilty beyond a reasonable doubt of two counts of burglary. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Myles v. State, 186 Ga. App. 817 (2) (368 SE2d 574) (1988). This court should say so.